DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the subject matter of “when the fan 41 works, outside air is accelerated to enter the shell such that the velocity of air between the shell and the oil and gas pipeline 5 is increased to improve the cooling effect” as described in the specification (page 6, lines 3-5).  It appears in figure 1 that the shell and the fan (41) is located at the constant temperature tube (31) and away from the oil and gas pipeline 5.  Therefore, the subject matter that the air that flows between the shell and the gas pipe line 5 is not shown in the drawing.  Furthermore, the drawings fails to show the subject matter of “a check valve is arranged in an oil and gas pipeline connecting the booster pump 22 and the constant temperature tube 31 to prevent the gas in the constant temperature tube 31 from entering the booster pump 23” as described in the specification (page 6, line 30-33.  It appears in figure 1 that the oil and gas pipe line 5 and the temperature constant tube (31) and the booster pump (22) has their own fluid flowing within.  The drawing fails to disclose a check valve that is arranged in the pipeline (5) to prevent the gas in the tube 31 from enter the booster pump 22. 
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “5” has been used to designate both the oil and gas pipe line  and a tube that is surrounded by the fin (42) shown in figure 2.  Applicant discloses that the figure 2 is sectional view of a cooling device along an A-A line in figure 1.  In figure 1, the oil and gas pipe line 5 is located below the cooling device and not present in the A-A line cross section.  However, in figure 2, applicant discloses that the fins (42) surrounds the oil and gas pipe line 5.   Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 5 is objected to because of the following informalities:  the limitation of “FIXING BELT IS NOT SHOWN IN DRAWINGS {NOT SHOWN IN DRAWINGS]” does not appear to be a part of claim 5 but an inadvertently copy and paste of a portion of the specification. Furthermore, the limitation of “cooling fins,,” appears to be a typographical error of “cooling fin,”  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “cooling device”, at lines 8-9 in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Applicant discloses (page 5, lines 31-32) that the cooling device comprises a fan, cooling fins  and a fixing belt.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 1, the claimed subject matter of “the heating sleeve covers an oil and gas pipeline and is a bi-layer oil and gas pipeline” renders the scope of the claim indefinite since it is not clear whether applicant claims that the heating sleeve is also an oil and gas pipeline that cover or surrounds another oil and gas pipeline. 
Claim 1 recites the limitation "the low-temperature heated tube" in line 19.  There is insufficient antecedent basis for this limitation in the claim. It is not clear whether applicant refers “the low temperature heated tube” to “the heated tube”.
Claim 1 recites the limitation "the high-temperature gaseous heat transfer medium" in line 18-19.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear whether applicant refers “the high-temperature gaseous heat transfer medium” to “a heat medium” that filled in the constant temperature tube.
Note: In view of the 112th rejection above of claims 1-5,  the high-temperature gaseous heat transfer medium is assumed to be the  heat transfer medium when it evaporates to be a high temperature gas and the low-temperature heated tube is the same as the heated tube. 
Allowable Subject Matter
Claims 1-5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record either taken singularly or in combination fails to disclose the invention as claimed.  In particular, reference to Lewis (US 7,243,409) is the closet prior art but fails to disclose that a partition board is arranged at the middle portion of the constant temperature tube to divide the constant temperature tube into two uncommunicated portion and a hollow portion of the heat dissipation sleeve is communicated with the constant temperature tube and is filled with a heat transfer medium, in combination with other limitations in the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bliault et al. (US 6,078,031) discloses a device for joining oilfield tubulars.
Buerkel et al. (US 5,304,776) discloses a system for welding pipes. 
W.O. Moran (US 2,618,293) discloses a pipe line heater.
T. R. Pavelsky (US 2,013,315) discloses a device for heating hose couplings.
Guthrie (US 5,390,961) discloses a dual wall thermally insulated conduit including skin effect heat tracing pipe.
F. A. Browne (US 1,495,066) discloses a jacketed conduit.
Lewis (US 7,243,409) discloses a weldable conduit method of forming.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO V DUONG/Examiner, Art Unit 3763